Name: Commission Regulation (EC) No 1270/2001 of 27 June 2001 amending Regulation (EC) No 1324/96 establishing the supply balance for the Azores and Madeira in rice sector products
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  cooperation policy;  trade;  economic policy
 Date Published: nan

 Avis juridique important|32001R1270Commission Regulation (EC) No 1270/2001 of 27 June 2001 amending Regulation (EC) No 1324/96 establishing the supply balance for the Azores and Madeira in rice sector products Official Journal L 175 , 28/06/2001 P. 0007 - 0008Commission Regulation (EC) No 1270/2001of 27 June 2001amending Regulation (EC) No 1324/96 establishing the supply balance for the Azores and Madeira in rice sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Common detailed rules for the implementation of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira are laid down in Commission Regulation (EEC) No 1696/92(3), as last amended by Regulation (EEC) No 2596/93(4).(2) For the purposes of applying Article 2 of Regulation (EEC) No 1600/92, the forecast supply balance for the Azores and Madeira should be drawn up for rice sector products on the basis of the islands' requirements. The Annex to Commission Regulation (EC) No 1324/96(5), as last amended by Regulation (EC) No 1360/2000(6), should accordingly be replaced by the Annex hereto.(3) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1324/96 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 179, 1.7.1992, p. 6.(4) OJ L 238, 23.9.1993, p. 24.(5) OJ L 171, 10.7.1996, p. 3.(6) OJ L 155, 28.6.2000, p. 43.ANNEXSUPPLY BALANCE FOR RICE FOR THE AZORES AND MADEIRA FOR THE MARKETING PERIOD 1 JULY 2001 TO 31 DECEMBER 2001>TABLE>